Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered May 14, 1993, convicting him of criminal sale of a controlled substance in the third degree and attempted criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s bald statement that a conflict of interest existed between himself and assigned counsel and that he had been coerced by counsel into pleading guilty did not constitute good cause for the removal of counsel (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178; People v Medina, 44 NY2d 199, 207; People v Sturgis, 199 AD2d 549). Accordingly, we conclude that the County Court did not improvidently exercise its discretion in refusing to remove counsel without conducting an evidentiary hearing.
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.